Case 7:20-cr-00572-NSR Document 22 Filed 02/09/21 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT BOC BLED
SOUTHERN DISTRICT OF NEW YORK ji7t
x DATE FILED: 2/9/2021
UNITED STATES OF AMERICA,
ORDER
-Vy-
Case No. 20 Cr. 572-NSR-1
MARCUS CHAMBERS
Defendant.
x

 

1. On January 28, 2021, a status conference was held in the above-captioned matter.

2. During said conference, the parties discussed the provision of discovery produced thus
far and the difficulties encountered in Defendant Marcus Chambers ability to review
said discovery due to the current restrictions on legal visits and communication
between counsel and Defendant as well as Defendant’s access to the law library at the
Metropolitan Detention Center, Brooklyn [hereinafter MDC].

3. In order to facilitate the review of discovery by the Defendant, the Government will
provide a hard drive containing the non-sensitive discovery in this case to the MDC to
enable the Defendant to review said discovery in preparation for trial.

4. Upon receipt of said hard drive, the MDC will designate three hours per day for Mr.
Chambers to have access to the hard drive and discovery in the law library.

IT IS HEREBY ORDERED that Defendant Marcus Chambers shall be permitted to access
the hard drive and review the discovery in this case, for a total of (3) three hours per day in the law
library at the MDC.

IT Is FURTHER ORDERED that should the MDC be unable to provide (3) three hours
per day for Defendant Marcus Chambers to access the hard drive and review the discovery in this
case in the law library, that the MDC allocate a total of (15) fifteen hours per week for Defendant
Marcus Chambers to access the hard drive and review the discovery in the law library. The (15)
fifteen hours may be allocated in time periods deemed appropriate by the MDC.

Dated: February 9, 2021
White Plains, NY SO ORDERED.

 

HON. NELSON S. ROMAN
UNITED STATES DISTRICT COURT JUDGE
